DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin McCarthy on March 3, 2021.

3. Claims 1, 8 and 15 should be replaced as follows:

Claim 1.  A device for optically transmitting data over an optical communication path, the device comprising:
a processor;
a memory, the memory storing instructions, which when executed by the processor, causes the processor to perform operations comprising:
receiving a bitstream for transmission;
of a first number with a same first value, the sequence associated with a first peak transmission power that is determined using the first number;
changing a selected bit in the sequence of consecutive bits from the first value to a second value that is different than the first value to create a modified sequence, the modified sequence including a second number of the one or more consecutive bits from the sequence with the first value, the second number less than the first number, the modified sequence associated with a second peak transmission power to transmit the modified sequence that is [correlated] determined with the second number, the second peak transmission power lower than the first peak transmission power; and
optically transmitting the modified sequence over the optical communication path by selectively activating a light source to transmit a single bit of the first value at the second peak transmission power.

Claim 8. A method for optically transmitting data over an optical communication path, the method comprising:
receiving a bitstream for transmission;
determining that the bitstream includes a sequence of consecutive bits of a first number with a same first value, the sequence associated with a first peak transmission power that is determined using the first number;
[correlated] determined with the second number, the second peak transmission power lower than the first peak transmission power; and 
optically transmitting the modified sequence over the optical communication path by selectively activating a light source to transmit a single bit of the first value at the second peak transmission power.

Claim 15. A device for optically transmitting data over an optical communication path, the device comprising:
means for receiving a bitstream for transmission;
means for determining that the bitstream includes a sequence of consecutive bits of a first number with a same first value, the sequence associated with a first peak transmission power that is determined using the first number;
means for changing a selected bit in the sequence of consecutive bits from the first value to a second value that is different than the first value to create a modified sequence, the modified sequence including a second number of the one or more [correlated] determined with the second number, the second peak transmission power lower than the first peak transmission power; and
means for optically transmitting the modified sequence over the optical communication path by selectively activating a light source to transmit a single bit of the first value at the second peak transmission power.

Reasons for Allowance
4. Claims 1-20 are allowed.
5. Regarding claims 1, 8 and 15 the closest prior art is Zhang et al (US 2015/0117433). Regarding claim 1, Zhang discloses a device for, the device comprising: a processor ;( host processor 15, see figure 1); a memory ;(a memory, see paragraph 353) the memory storing instructions, which when executed by the processor, causes the processor to perform operations ;(the one or more processors execute the instructions from the memory, see paragraph 353) comprising: receiving a bitstream for transmission;(scrambler 1602 receiving the information bit stream, see paragraph 142 and figure 16) determining that the bitstream includes a sequence of a consecutive bits;(block coder 1704 receiving input bit stream and generates a sequence of bits (b1,b2,b3…….) wherein b1 is a first bit in the block and the b2 is the second bit in the block or sequence in the form of block of bits (C, C,..), see paragraph 148), changing a selected bit in the sequence of consecutive bits from the first value to a second value that is different than the first value to create a modified sequence, ;(the peak to average power reduction unit 1809 flip the bits in some or all repeated blocks and thus a modified sequence is created, see paragraph 164) the modified sequence including a second number of the one or more consecutive bits from the sequence with the first value, the second number less than the first number ; (the bit flipping involves changing the bit value of zero to one and changing the bit value of one to zero and thus providing a modified bit sequence as (C’ C’ C’ C’) and any combination of bits and flipped bits can used as a modified sequence; see paragraph 164), the second peak transmission power lower than the first peak transmission power; (the peak to average power reduction unit 1809 flip the bits in some or all repeated blocks resulting in reduced peak to average ratio of the modified sequence, see paragraph 164) 

However regarding claim 1, the prior art of record fails to disclose a first number with a same first value, the sequence associated with a first peak transmission power that is determined using the first number; the modified sequence associated with a second peak transmission power to transmit the modified sequence that is determined with the second number, optically transmitted the modified sequence over the optical communication path by selectively activating a light source to transmit a single bit of the first value at the second peak transmission power. 

However regarding claim 8, the prior art of record fails to disclose a first number with a same first value, the sequence associated with a first peak transmission power that is determined using the first number; the modified sequence associated with a second peak transmission power to transmit the modified sequence that is determined with the second number; and optically transmitting the modified sequence over the optical communication path by selectively activating a light source to transmit a single bit of the first value at the second peak transmission power.

However regarding claim 15, the prior art of record fails to disclose a first number with a same first value, the sequence associated with a first peak transmission power that is determined using the first number; the modified sequence associated with a second peak transmission power to transmit the modified sequence that is determined with the second number, the second peak transmission power lower than the first peak transmission power; and means for optically transmitting the modified sequence over the optical communication path by selectively activating a light source to transmit a single bit of the first value at the second peak transmission power.

The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. IIow et al (US 2010/0226449) discloses reduction of peak to average power ratio by intentionally inserting error into time or frequency domain and employing various bit mapping schemes, see figure 5.


b. Sosa et al (US 2014/0334421) discloses reduction of peak to average ratio in a multi carrier OFDM system by implementing two symbol rotation inversion with bit rate adaption, see figure 13.


c. Kumar et al (US 2014/0362934) discloses multi transform OFDM transmitter and receiver with low peak to average power ratio, see figure 1.



e. Jorgensen et al (US 2015/0085748) discloses system and method for controlling peak to average power ratio by providing bit inversion of one or more bits, see figure 2.

f. Alkady et al (Peak-to-Average Power Ratio Reduction Using Adaptive Subcarrier Phase Adjustment Algorithm for OFDM-Based Cognitive Radio- 2014 attached) discloses an algorithm providing coherent cancellation of subcarriers, and hence peak-to-average power ratio reduction, see figures 1,2.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636